Citation Nr: 1047293	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for malignant melanoma of the 
left abdominal wall.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the claim.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in September 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been accomplished.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's current 
malignant melanoma of the left abdominal wall was incurred in or 
otherwise the result of active service.


CONCLUSION OF LAW

Malignant melanoma of the left abdominal wall was not incurred in 
or aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2010)






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in March 2008, which is clearly prior 
to the October 2008 rating decision that is the subject of this 
appeal.  In pertinent part, this letter informed the Veteran of 
what was necessary to substantiate his current appellate claim, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2008 letter included 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the September 2010 Board hearing.  Nothing 
indicates he has identified the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, he 
was accorded a VA medical examination regarding this case in 
February 2010 which included an opinion that addressed the 
etiology of his malignant melanoma of the abdominal wall.  As 
this opinion was based upon both a medical evaluation of the 
Veteran, and an accurate understanding of his medical history 
based upon review of his VA claims folder, the Board finds it is 
supported by an adequate foundation.  No competent medical 
evidence is of record which specifically refutes the findings of 
the February 2010 VA examination, and the Veteran has not 
otherwise identified any prejudice therein.  Accordingly, the 
Board finds that this examination is adequate for resolution of 
this case.  Consequently, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, for the reasons detailed below, the Board 
finds the preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current malignant melanoma of the left abdominal wall was 
incurred in or otherwise the result of active service.

Initially, the Board observes that there is no indication in the 
record, nor does the Veteran contend, that service connection is 
warranted on a presumptive basis.  For example, the Board 
observes that he had active service in the Republic of Vietnam, 
and was presumptively exposed to herbicides therein.  See 
38 U.S.C.A. § 1116.  However, melanoma is not one of the 
conditions presumptively associated with such exposure.  See 
38 C.F.R. § 3.309(e).  No other presumptive provision appears 
applicable to this case.  Moreover, there is nothing to indicate 
the melanoma is secondary to an already service-connected 
disability.  See 38 C.F.R. § 3.310.  Therefore, the only possible 
basis for a grant of service connection appears to be as directly 
incurred during active service.

Regarding the issue of direct service connection, the Veteran's 
service treatment records contain no entries indicative of 
melanoma, nor any other skin disorder.  His skin was clinically 
evaluated as normal on both his December 1965 pre-induction 
examination and his March 1968 separation examination.  Moreover, 
on Reports of Medical History completed in conjunction with these 
examinations, the Veteran indicated that he had not experienced 
tumor, grow, cyst, or cancer.

The Board further notes that the Veteran's melanoma was first 
shown many years after his separation from service.  The Court 
has indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.).

The Board also notes that the February 2010 VA medical 
examination diagnosed status-post malignant melanoma left 
abdominal wall in the past.  Further, the examiner stated that 
the cancer was currently in remission, with no evidence of 
residual cancer, and no functional impairment.  As such, this 
indicates he does not currently have malignant melanoma.  In the 
absence of proof of a present disability there can be no valid 
claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  However, 
in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court 
held that the requirement of a current disability is satisfied 
when the claimant had a disability at the time a claim for VA 
disability compensation was filed, or during the pendency of that 
claim, and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim..

The Veteran essentially contends that his melanoma was due to in-
service sun exposure, and described the circumstances thereof at 
his September 2010 hearing.  However, while the Veteran is 
qualified, as a lay person, to describe his sun exposure, he is 
not competent to provide an opinion as to the affect such 
exposure, to include the amount thereof, had upon his body to 
include whether it was sufficient to cause his subsequent 
melanoma.  Such a relationship is of the type that competent 
medical evidence is required, and nothing in the record indicates 
the Veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 38 
C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Even if the Board were to acknowledge that sun exposure 
could result in melanoma, the issue is whether the sun exposure 
that actually occurred during the Veteran's active service 
resulted in the current disability, which is an issue that 
requires a competent medical evaluation specific to Veteran's 
documented medical history.

In this case, no competent medical opinion is of record which 
supports the Veteran's contentions.  Rather, the February 2010 VA 
examiner opined that the Veteran's malignant melanoma was not 
likely the result of sun exposure during military service from 
1966 to 1968.  Rather, it was more likely the cumulative sun 
exposure occurring during the years between 1968 and 2007, after 
the military, exceeded the sun exposure the Veteran received 
during the 2 years in the military service.  The examiner also 
noted that there was no documentation of sunburn or treatment for 
such while in the military.  As detailed above, the Board has 
already determined that this opinion is supported by an adequate 
foundation, is adequate for resolution of this case, and that 
there is no competent medical opinion of record which directly 
refutes the findings of the VA examiner.  In other words, there 
is nothing in the record to doubt and/or question the 
conclusion(s) reached by the VA examiner regarding the etiology 
of the Veteran's melanoma.

For these reasons, the Board must conclude that the preponderance 
of the evidence is against the Veteran's appellate claim.  As the 
preponderance of the evidence is against this claim, the benefit 
of the doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to this claim must be denied.

As an additional matter, the Board acknowledges that the 
Veteran's representative indicated that they were hoping to set a 
standard or protocol for future cases such involving melanoma.  
See Transcript p. 8.  However, the Board does not have the 
authority to institute new protocols regarding VA benefits.  
Rather, the Board is required to analyze each individual case to 
determine whether benefits are warranted under the laws and 
regulations already in place.  
ORDER

Entitlement to service connection for malignant melanoma of the 
left abdominal wall is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


